         Case 1:17-cv-05374-SHS Document 146 Filed 10/21/20 Page 1 of 1




                                              THE COCHRAN FIRM
                                      One Exchange Plaza • 55 BROADWAY – 23rd FLOOR
                                              NEW YORK, NEW YORK 10006
                                      TELEPHONE: (212) 553-9215 • FAX: (212) 227-8763


                                             October 21, 2020

VIA ECF
The Honorable Sidney Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                      Re:    Candie Hailey Means v. City of New York, et al.,
                                             Case No. : 17 CV 5374 (SHS) (KNF)

Your Honor:

       We represent Plaintiff, Candie Hailey Means in the above-referenced action. I write to
provide the Court with the attached case, Lekomtsev v City of New York, 2020 WL 5878258, for
the Court’s consideration in Plaintiff’s pending motion for sanctions against Defendants. The
Lekomtsev case is directly on point and was decided on October 2, 2020, after the parties briefings
on Plaintiff’s motion for sanctions was completed.


       Thank you for your consideration.

                                                                      Sincerely,

                                                                      THE COCHRAN FIRM




                                                                      Tracey L. Brown


cc:    Steve Stavridis, Esq. (via ECF)




                                        ATLANTA • DALLAS • JACKSON • LAS VEGAS
                          LOS ANGELES • MEMPHIS • MIAMI • NEW ORLEANS • NEW YORK • S T . LOUIS
